Roan, J.
In the superior court a motion to dismiss the certiorari was made, on the ground that no bond had been given as required by law, it being contended that the bond given, which stated that it was “for the eventual condemnation and all future costs,” was vitiated by the omission of the word “money” after the word “condemnation,” — that the obligation as it stood was merely to pay the costs that might accrue. This motion was properly overruled. It is evident that the omission was a mere clerical error. The intention of the parties signing the bond could not have been other than to hold themselves liable for the eventual condemnation money and all costs. It was a suit for money and nothing else, and the condemnation, if any, must have been for money and nothing else. Judgment affirmed.